Dismissed and Memorandum Opinion filed July 16, 2009







Dismissed
and Memorandum Opinion filed July 16, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00309-CV
____________
 
JOHN ROBERT ARGO,
Appellant
 
V.
 
SELECT PORTFOLIO SERVICING, INC.,
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEES, ET AL, Appellees
 

 
On Appeal from the 55th District
Court
Harris County, Texas
Trial Court Cause No.
2008-37488
 

 
M E M O R
A N D U M  O P I N I O N
This is
an attempted appeal from an order signed March 26, 2009.  The clerk=s record was filed on May 22, 2009.  
On June
24, 2009, appellees filed a motion to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response.




The
order on appeal granted the home equity foreclosure application filed by
appellees pursuant to Texas Rule of Civil Procedure 736.  Rule 736(8)(A)
provides the granting or denial of an application under Rule 736 Ais not an appealable order.@  Tex. R. Civ. P. 736 (8)(A). 
Consequently, we lack jurisdiction over this appeal.  See Grant-Brooks v.
FV-1, Inc. 176 S.W.3d 933 (Tex. App. B Dallas 2005, pet. denied).
Appellees= motion is granted and the appeal is
ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.